Title: Draft of George Washington’s Eighth Annual Address to Congress, [10 November 1796]
From: Hamilton, Alexander
To: 



[New York, November 10, 1796]

That among the objects of labour and industry, Agriculture considered with reference either to individual or national welfare is first in importance may safely be affirmed without derogating from the just and real value of any other branch. It is indeed the best basis of the prosperity of every other. In proportion as nations progress in population and other circumstances of maturity this truth forces itself more & more upon the conviction of Rulers and makes the cultivation of the soil more and more an object of public patronage and care. Institutions for promoting it sooner or later grow up supported by the public purse—and the fruits of them when judiciously conceived and directed have fully justified the undertaking. Among these none have been found of greater utility than Boards composed of proper characters charged with collecting and communicating information and enabled to stimulate enterprise and experiment by premiums and honorary rewards. These have been found very cheap instruments of immense benefits. They serve to excite a general spirit of discovery & improvement to stimulate invention to excite new & useful experiments—and accumulating in one center the skill and improvement of every part of the nation they spread it thence over the whole nation at the same time promoting new discovery and diffusing generally the knowlege of all the discoveries which are made.
In the U States hitherto no such institution has been essayed though perhaps no country has stronger motives to it. Agriculture among us is certainly in a very imperfect state. In much of those parts where there have been early settlements the soil impoverished by an unskilful tillage yields but a scanty reward for the labour bestowed upon it, and leaves its possessors under strong temptation to abandon it and emigrate to distant regions more fertile because they are newer and have not yet been exhausted by an unskilful use. This is every way an evil. The undue dislocation of our population from this cause promotes neither the strength the opulence nor the happiness of our Country. It strongly admonishes our national Councils to apply as far as may be practical by natural & salutary means an adequate Remedy. Nothing appears to [be] so unexceptionable & likely to be more efficacious than the institution of a Board of Agriculture with the views I have mentioned & with a moderate fund towards executing them. After mature reflection I am persuaded it is difficult to render our country a more precious and general service than by such an institution.

I will however observe that if it be thought expedient the objects of the Board may be still more comprehensive. It may embrace the encouragement of the mechanic and manufacturing arts by means analogous to those for the improvement of Agriculture & with an eye to the introduction from abroad of useful machinery &c. Or there may be separate Boards one charged with one object the other with the other.
I have heretofore suggested the expediency of establishing a national university and a Military Academy. The vast utility of both these measures presses so seriously and so constantly upon my mind that I cannot forbear with earnestness to repeat the recommendation.
The Assembly to which I address myself will not doubt that the extension of science and knowlege is an object primarily interesting to our national welfare. To effect this is most naturally the care of the particular local jurisdictions into which our country is subdivided as far as regards those branches of instruction which ought to be universally diffused and it gives pleasure to observe that new progress is continually making in the means employed for this end. But can it be doubted that the General Government would with peculiar propriety occupy itself in affording neutriment to those higher branches of science which though not within the reach of general acquisi[ti]on are in their consequences and relation, productive of general advantage? Or can it be doubted that this great object would be materially advanced by a University erected on that broad basis to which the national resources are most adequate & so liberally endowed as to command the ablest professors in the several branches of liberal knowlege? It is true and to the honor of our Country that it offers many colleges and Academies highly respectable and useful—but the funds upon which they are established are too narrow to permit any of them to be an adequate substitute for such an institution as is contemplated & to which they would be excellent auxiliaries. Amongst the motives to such an institution the assimilation of the principles opinions manners and habits of our countrymen by drawing from all quarters our youth to participate in a common Education well deserves the attention of Government. To render the people of this Country as homogeneous as possible must lend as much as any other circumstance to the permanency of the Union & prosperity.
The eligibleness of a Military Academy depends on that evident maxim of policy which requires every nation to be prepared for war while cultivating peace and warns it against suffering the military spirit & military knowlege wholly to decay. However particular instances superficially viewed may seem exceptions it will not be doubted by any who have attentively considered the subject that the military art is of a complicated and comprehensive nature, that it demands much previous study as well as practice and that the possession of it in its most improved state is always of vast importance to the security of a Nation. It ought therefore to be a principal care of every Government however pacific its general policy to preserve and cultivate indeed in proportion as the policy of a Country is pacific & it is little liable to [be] called to practice the rules of the Military Art does it become the duty of the Government to take care by proper institutions that it be not lost. A Military Academy instituted on proper principles would serve to secure to our country though within a narrow sp[h]ere a solid fund of military information which would always be ready for national emergencies & would facilitate the diffusion of Military knowlege as those emergenc[i]es might require.
A systematic plan for the creation of a moderate navy appears to me recommended by very weighty considerations. An active external Commerce demands a naval power to protect it—Besides the dangers from War in which a state is a party. It is a truth which our Experience has confirmed that the most equitable and sincere neutrality is not sufficient to exempt a state from the depredations of other nations at war with each other. It is essential to induce them to respect that neutrality that there shall be an organised force ready to vindicate the national flag. This may even prevent the necessity of going into war by discouraging from those insults and infractions of right which sometimes proceed to an extreme that leave no alternative. The U States abound in Materials. Their Commerce fast increasing must proportionably augment the number of their seamen and give us rapidly the means of a naval power respectable if not great. Our relative situation likewise for obvious reasons would render a moderate force very influential more so perhaps than a much greater in the hands of any other power. It is submitted as well deserving consideration whether it will not be prudent immediately and gradually to provide and lay up magazines of Ship Timber and to build & equip annually on[e] or more ships of force as the developpement of resources shall render convenient & practicable—so that a future War of Europe, if we escape the present storm may not find our Commerce in the defenceless situation in which the present found it.
There is a subject which has dwelt long & much upon my mind which I cannot omit this opportunity of suggesting. It is the compensations to our public Officers; especially those in the most important stations. Every man acquainted [with] the expence even of the most frugal plan of living in our great cities must be sensible of their inadequateness. The impolicy of such defective provision seems not to have been sufficiently weighed.
No plan of governing is well founded which does not regard man as a compound of selfish and virtuous passions. To expect him to be wholly guided by the latter would be as great an error as to suppose him wholly destitute of them. Hence the necessity of adequate rewards for those services of which the Public stand in need. Without them the affairs of a nation are likely to get sooner or later into incompetent or unfaithful hands. If their own private wealth is to supply in the candidates for public Office the deficiency of public liberality then the sphere of those who can be candidates especially in a country like ours is much narrowed and the chance of a choice of able as well as upright men much lessened. Besides that it would be repugnate to the first principles of our government to exclude men from the public trusts because their talents & virutes however conspicuous are unaccompanied by wealth. If the rewards of the Government are scanty those who have talents without wealth & are too virtuous to abuse their stations cannot accept public offices without a sacrifice of interest which in ordinary time may hardly be justified by their duty to themselves and their families. If they have talents without virtue they may indeed accept offices to make a dishonest & improper use of them. The tendency then is to transfer the management of public affairs to wealthy but incapable hands or to hands which if capable are as destitute of integrity as of wealth. For a time particular circumstances may prevent such a course of things and hitherto the inference has not been verified in our experience. But it is not the less probable that time will prove it to be well founded. In some Government men have many allurements to office exclusive of pecuniary rewards—but from the nature of our government pecuniary reward is the only aliment to the interested passion, which public men who are not vicious can expect. If then it be essential to the prosperous course of every Government that it shall be able to command the services of its most able & most virtuous citizens of every class, it follows that the compensations which our Government allows ought to be revised & materially increased. The character & success of Republican Government appear absolutely to depend on this policy.
Congress have repeatedly directed their attention to the encouragement of manufactures, and have no doubt promoted them in several branches. The object is of two much importance not to assure a continuance of their efforts in every way which shall appear proper & conducive to the end. But in the present state of our Country we cannot expect that our progress in some essential branches will be as expeditious as the public welfare demands—particularly in reference to security & defence in time of War. This reflection is the less pleasing when it is remembered how large a proportion of our supply the course of our Trade derives from a single nation. It appears very desireable that at least with a view to security and defence some measures more efficacious than have heretofore been adopted should be taken. As a general rule manufactories carried on upon public account are to be avoided. But every general rule may admit of exceptions. Where the state of things in our Country leaves little expectation that certain branches of manufacture will for a great length of time be sufficiently cultivated—when these are of a nature to be essential to the furnishing and equipping of the troops and ships of war of which we stand in need—are not establishments on the public account, to the extent of the public demand for supply, recommended by very strong considerations of national policy? Ought our country to be dependent in such cases upon foreign supply precarious because liable to be interrupted? [If the necessary Supplies should be procured in this mode at great expense in time of Peace—will not the Security and independence arising from it very amply compensate? Institutions of this Kind commensurate only with our peace Establishments, will in time of War be easily extended in proportion to the public exigencies. And they may even perhaps be rendered contributary to the Supply of our citizens at large so as greatly to mitigate the privations arising from the interruption of trade. The idea at least is worthy of the most serious consideration. If adopted, the plan ought of course to exclude all those branches which may be considered as already established in our Country, and to which the efforts of individuals appear already as likely to be Speedily adequate.
A reinforcement of the existing provisions for discharging our public Debt was mentioned in my address at the opening of the last Session. Congress took Some preliminary steps, the maturing of which will no doubt engage their zealous attention during the present. I will only add, that it will afford me heartfelt Satisfaction to concur in such auxiliary measures as will ascertain to our country, the prospect of a Speedy extinguishment of the Debt. Prosperity may have Cause to regret, if, from any motive, intervals of tranquility are left unemployed, for accelerating this valuable end.]
